DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2. 	The information disclosure statements (IDS) submitted on June 29th 2020, September 2nd 2020 February 23rd 2021 are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 2-12 are rejected under 35 U.S.C. 103 as being unpatentable over Holsten et al. (US 2007/0131732; “Holsten”) in view of Williams et al. (US 2012/0193398; “Williams”) and Marczyk et al. (US 2017/0231633; “Marczyk”).
Regarding claim 2, Holsten discloses a surgical stapling instrument (300; para. [0113]) comprising:
an anvil assembly (see annotated diagram 1 below) including a first tissue contacting surface (see annotated diagram 1 below); and
204) movable relative to the anvil assembly (see annotated diagram 1 below) between open and approximated positions (para. [0113]), the cartridge assembly (204) including:
a second tissue contacting surface (121) defining a knife channel (222) partitioning the second tissue contacting surface (121) into first (see annotated diagram 1 below) and second portions (see annotated diagram 1 below), each of the first (see annotated diagram 1 below) and second portions (see annotated diagram 1 below) including:
an inner tissue contacting surface (121c) disposed adjacent the knife channel (222) and defining a first row of retention slots (119c, 123; Fig. 7), the inner tissue contacting surface (121c) and the first tissue contacting surface (see annotated diagram 1 below) of the anvil assembly (see annotated diagram 1 below) defining a first tissue gap (see annotated diagram 1 below; Fig. 7); and
an outer tissue contacting surface (121b) disposed laterally outward of the respective inner tissue contacting surface (see annotated diagram 1 below; Fig. 7) and defining a second row of retention slots (119b, 123; Fig. 7), the outer tissue contacting surface (121b) and the first tissue contacting surface (see annotated diagram 1 below) of the anvil assembly (see annotated diagram 1 below) defining a second tissue gap (see annotated diagram 1 below) larger than the first tissue gap (see annotated diagram 1 below; Fig. 7);
125c) having a first unformed leg length (Fig. 7), the first plurality of staples (125c) disposed in the first row of retention slots (119c, 123; Fig. 7), the first plurality of staples (125c) formed of a first material;
a second plurality of staples (125b) having a second unformed leg length longer than the first unformed leg length (Fig. 7; para. [0109]), the second plurality of staples (125b) disposed in the second row of retention slots (119b, 123; Fig. 7), the second plurality of staples (125b).
Holsten fails to disclose the second plurality of staples formed of a second material different from the first material.
However, Williams teaches a second plurality of staples (24) formed of a second material different from the first material (para. [0045]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the first and second plurality of staples, as taught by Holsten by having provided different materials for the respective plurality of staples, as taught by Williams, in order to impact the varying stapling properties along the inner and outer staple lines. For example, providing a polymer staple on the outer line would ensure less scarring, while providing a metal staple on the inner line would ensure added durability of the suture.
Holsten in view of Williams is silent regarding a plurality of pushers, each pusher of the plurality of pushers including first and second panels, the first panel configured to eject one of the first plurality of staples through the inner tissue contacting surface, and the second panel configured to eject one of the second plurality of staples through the outer tissue contacting surface.
114 left, 114 right; Fig. 9 ), each pusher of the plurality of pushers (114 left, 114 right; Fig. 9) including first (see annotated diagram 2 below) and second panels (see annotated diagram 2 below), the first panel (see annotated diagram 2 below) configured to eject one of the first plurality of staples (see annotated diagram 2 below) through the inner tissue contacting portion (Fig. 9), and the second panel (see annotated diagram 2 below) configured to eject one of the second plurality of staples (see annotated diagram 2 below) through the outer tissue contacting portion (Fig. 9).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the inner and outer tissue contacting surfaces, as taught by Holsten in view of Williams by having provided the plurality of pushers, as taught by Marczyk, in order to eject the plurality of staples.






    PNG
    media_image1.png
    561
    537
    media_image1.png
    Greyscale

Diagram 1


    PNG
    media_image2.png
    615
    422
    media_image2.png
    Greyscale

Diagram 2
Regarding claim 3, Holsten discloses at least one of the first (125c) or second plurality of staples (125b).
Holsten fails to disclose wherein at least one of the first or second plurality of staples is formed of a permanent or re-absorbable polymer.
However, Williams teaches a plurality of staples is formed of a permanent polymer (para. [0045]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified at least one of the first or second plurality of staples, as taught by Holsten by having provided the staples formed of permanent polymer, as taught by Williams, in order to protect those with metal allergies and/or reduce scarring.
Regarding claim 4, Holsten discloses wherein each of the first (see annotated diagram 1 above) and second portions (see annotated diagram 1 above) of the second tissue contacting surface (121) of the cartridge assembly (204) includes a transitioning portion (see annotated diagram 1 above) interconnecting the respective inner (121c) and outer tissue contacting surfaces (121b).
Regarding claim 5, Holsten discloses the transitioning portion (see annotated diagram 1 above) configured to provide gradual compression on tissue (A, B) when tissue (A, B) is clamped between the anvil assembly (see annotated diagram 1 above) and the cartridge assembly (204; Figs. 7, 16B; para. [0026]).
Holsten fails to disclos wherein the transitioning portion defines a slope. 
In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding claim 6, Holsten discloses wherein the first tissue contacting surface (see annotated diagram 1 above) of the anvil assembly (see annotated diagram 1 above) is planar (Fig. 7).
Regarding claim 7, Holsten discloses wherein the first tissue contacting surface (see annotated diagram 1 above) of the anvil assembly (see annotated diagram 1 above) defines a longitudinal channel (see annotated diagram 1 aboce) in registration with the knife channel (222) of the cartridge assembly (204; Fig. 7).
Regarding claim 8, Holsten discloses wherein the inner (121c) and outer tissue contacting surfaces (121b) of the second tissue contacting surface (121) of the cartridge assembly (204) are symmetric with respect to the knife channel (222) of the cartridge assembly (204; Fig. 7).
Regarding claim 9, Holsten discloses wherein the inner tissue contacting surfaces (121c) of the first (see anotated diagram 1 above) and second portions (see annotated diagram 1 above) of the second tissue contacting surface (121) of the cartridge assembly (204) are coplanar (Fig. 7).
Regarding claim 10, Holsten discloses wherein the outer tissue contacting surfaces (121b) of the first (see annotated diagram 1 above) and second see annotated diagram 1 above) of the second tissue contacting (121) surface of the cartridge assembly (204) are coplanar (Fig. 7).
Regarding claim 11, Holsten discloses wherein the outer tissue contacting surfaces (121b) are parallel to the inner tissue contacting surfaces (121c; Fig. 7). 
Regarding claim 12, Holsten discloses wherein the second tissue contacting surface (121) of the cartridge assembly (204) and the first tissue contacting surface (see annotated diagram 1 above) of the anvil assembly (see annotated diagram 1 above) define a varying tissue gap (see annotated diagram 1 above; Fig. 7) and are configured to apply pressure to tissue (A, B) disposed therebetween (para. [0026]), wherein an amount of pressure applied to a portion of tissue (A, B) disposed on the inner tissue contacting surface (121c) of the cartridge assembly (204) is greater than an amount of pressure applied to a second portion of tissue (A, B) disposed on the outer tissue contacting surface (121b) of the cartridge assembly (204; Fig. 16B; para. [0026]).
5.	Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton IV et al. (US 2017/0231628; “Shelton”) in view of Holsten et al. (US 2007/0131732; “Holsten”) and Williams et al. (US 2012/0193398; “Williams”).
Regarding claim 13, Shelton discloses a loading unit (300) for use with a powered surgical stapling instrument (100) comprising:
an anvil assembly (306) including a planar anvil surface (Fig. 9); and
a cartridge assembly (308), at least one of the anvil assembly (306) or the cartridge assembly (308) movable relative to the other between an open position para. [0057], [0077]), the cartridge assembly (308) including:
a tissue contacting surface (Fig. 9) defining a knife channel (305b).
Shelton fails to disclose a planar anvil surface defining a plurality of staple-forming depressions; the tissue contacting surface being stepped, the knife channel partitioning the tissue contacting surface into first and second portions, each of the first and second portions including a first tissue contacting surface and a second tissue contacting surface, the first tissue contacting surface including a first plurality of staple retention slots, the first tissue contacting surface and the planar anvil surface configured to apply a first pressure to tissue disposed therebetween in the pre-fire position, the second tissue contacting surface defining a second plurality of staple retention slots, the second tissue contacting surface and the planar anvil surface configured to apply a second pressure to tissue disposed therebetween in the pre-fire position, the second pressure being less than the first pressure; a first plurality of unformed staples having a first leg length, the first plurality of unformed stapled formed of a first material, the first plurality of unformed staples configured to be ejected through the first plurality of staple retention slots and into engagement with the plurality of staple-forming depressions of the anvil assembly to form a first plurality of formed staples; and a second plurality of unformed staples having a second leg length, thesecond plurality of unformed staples, the second plurality of unformed staples configured to be ejected through the second plurality of staple retention slots and into engagement with the plurality of staple-forming depressions of the anvil assembly to form a second 
However, Holsten teaches a planar anvil surface (see annotated diagram 3 below) defining a plurality of staple-forming depressions (see annotated diagram 3 below); a tissue contacting surface (121) being stepped (Fig. 7), a knife channel (222) partitioning the tissue contacting surface (121) into first (see annotated diagram 1 above) and second portions (see annotated digaram 1 above), each of the first (see annotated diagram 1 above) and second portions (see annotated digaram 1 above) including a first tissue contacting surface (121c) and a second tissue contacting surface (121b), the first tissue contacting surface (121c) including a first plurality of staple retention slots (119c), the first tissue contacting surface (121c) and the planar anvil surface (see annotated diagram 3 below) configured to apply a first pressure to tissue (A, B) disposed therebetween in the pre-fire position (para. [0026]), the second tissue contacting (121b) surface defining a second plurality of staple retention slots (119b), the second tissue contacting surface (121b) and the planar anvil surface (see annotated diagram 3 below) configured to apply a second pressure to tissue (A, B) disposed therebetween in the pre-fire position (para. [0026]), the second pressure (outer pressure) being less than the first pressure (inner pressure; para. [0026]); a first plurality of unformed staples (125c) having a first leg length (Fig. 7), the first plurality of unformed staples (125c) formed of a first material, the first plurality of unformed staples (125c) configured to be ejected through the first plurality of staple retention slots (119c) and into engagement with the plurality of staple-forming depressions (see annotated diagram 3 below) of the see annotated diagram 1 above) to form a first plurality of formed staples (para. [0015] refers to US 5,865,361, which discloses this); and a second plurality of unformed staples (125b) having a second leg length (Fig. 7), the second plurality of unformed staples (125b), the second plurality of unformed staples (125b) configured to be ejected through the second plurality of staple retention slots (119b) and into engagement with the plurality of staple-forming depressions (see annotated diagram 3 below) of the anvil assembly (see annotated diagram 1 above) to form a second plurality of formed staples (para. [0015] refers to US 5,865,361, which discloses this), the second leg length being longer than the first leg length (Fig. 7; para. [0109]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified a) the planar anvil surface, b) the tissue contacting surface, and c) the cartridge assembly, as taught by Shelton by having provided a) the staple-forming depressions, b) the stepped tissue contacting surface, and c) the staples of varying heights, as taught by Holsten, in order to a) form the staples, b) provide a gradual compression gradient to the layers of tissue to be joined, resulting in a higher degree of hemostasis (para. [0026]), and c) provide staples compatible with a stepped tissue contacting surface and facilitate the gradual compression gradient.
Shelton in view of Holsten fail to disclose the second plurality of staples formed of a second material different from the first material.
However, Williams teaches a second plurality of staples (24) formed of a second material different from the first material (para. [0045]).



    PNG
    media_image3.png
    648
    518
    media_image3.png
    Greyscale

Diagram 3
Regarding claim 14, Shelton discloses the tissue contacting surface (Fig. 9).
Shelton fails to disclose wherein the second tissue contacting surfaces are disposed laterally outward of the respective first tissue contacting surfaces.
However, Holsten teaches the second tissue contacting surfaces (121b) are disposed laterally outward of the respective first tissue contacting surfaces (121c; Fig. 7).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the tissue contacting surface, as taught by Shelton by having the laterally configured first and second tissue contacting surfaces, as taught by Holsten, in order to provide a gradual compression gradient to the layers of tissue to be joined, resulting in a higher degree of hemostasis (para. [0026]).
Regarding claim 15, Shelton discloses the tissue contacting surface (Fig. 9).
Shelton fails to disclose wherein each of the first and second portions of the tissue contacting surface of the cartridge assembly includes a transition panel interconnecting the respective first and second tissue contacting surfaces.
However, Holsten teaches the first (see annotated diagram 1 above) and second portions (see annotated diagram 1 above) of the tissue contacting surface (121) of the casrtridge assembly (204; Fig. 7) includes a transition panel (see annotated diagram 1 above) interconnecting the respective first (121c) and second tissue contacting surfaces (121b; Fig. 7).
.
6.	Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton IV et al. (US 2017/0231628; “Shelton”) in view of Holsten et al. (US 2007/0131732; “Holsten”) and Williams et al. (US 2012/0193398; “Williams”) as applied to claim 13 above, and in further view of Marczyk et al. (US 2017/0231633; “Marczyk”).
Regarding claim 16, Shelton in view of Holsten and Williams disclose a plurality of pushers (309; Fig. 9 of Shelton).
Shelton in view of Holsten and Williams fail to disclose, each pusher including first and second panels configured to engage respective one of the first plurality of unformed staples and one of the second plurality of unformed staples.
However, Marczyk teaches  each pusher of a plurality of pushers (114 left, 114 right; Fig. 9) including first (see annotated diagram 2 above) and second panels (see annotated diagram 2 above) configured to engage respective one of a first plurality of unformed staples (see annotated diagram 2 above) and one of the second plurality of unformed staples (see annotate diagram 2 above; Fig. 9).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the plurality of pushers, as taught 
Regarding claim 17, Shelton in view of Holsten and Williams discloses each pusher (309; Fig. 9 of Shelton).
Shelton in view Holsten and Williams fail to disclose wherein each pusher includes a base panel interconnecting the first and second panels.
However, Marczyk teaches each pusher (114 left, 114 right; Fig. 9) includes a base panel (see annotated diagram 2 above) interconnecting the first (see annotated diagram 2 above) and second panels (see annotated diagram 2 above).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified each pusher, as taught by Shelton in view of Holsten and Williams by having provided the base panels, as taught by Marczyk, in order to create a stable pusher.
Allowable Subject Matter
7.	Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 18, the most relevant prior art is Marczyk et al. (US 2017/0231633; “Marczyk”).
Marczyk discloses the first (see annotated diagram 2 above) and second panels (see annotated diagram 2 above).
Marczyk fails to disclose wherein the first panel has a length longer than the second panel.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
9.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/EYAMINDAE C JALLOW/Examiner, Art Unit 3731